Published Order
After the Court of Appeals issued its opinion in this case, Appellee filed a petition to transfer jurisdiction to the Supreme Court pursuant to Appellate Rule 57. Before the Court had ruled on the petition, the parties filed a Joint and Verified Motion to Voluntarily Dismiss Appeal representing that they have reached a settlement of all claims and asking the Court to grant transfer and dismiss the appeal.
Being duly advised, the Court GRANTS the Joint and Verified Motion to Voluntarily Dismiss Appeal and GRANTS the petition to transfer, thereby VACATING the Court of Appeals opinion at Serenity Springs, Inc. v. LaPorte County Convention and Visitors Bureau, 13 N.E.3d 487 (Ind.Ct.App.2014). See Ind. Appellate Rule 58(A). Having transferred jurisdiction, the Court DISMISSES the appeal.
All Justices concur.